Mr. President,
At the outset, on behalf of the Delegation of the Lao PDR, I would like to congratulate you, Mr. Volkan Bozkir, on your election as President of the 75th Session of the United Nations General Assembly. I am confident that with your extensive and rich diplomatic experience, you will be able to lead the deliberation of this UNGA Session under the theme “The future we want, the United Nations we need: reaffirming our collective commitment to multilateralism”, which is most relevant to the current situation of the international environment, to a great success. Our delegation is ready to extend full support and cooperation to you in the discharge of your noble duties. Let me also commend your predecessor, H.E. Tijjani Muhammad-Bande, for his successful presidency of the 74th Session of the UNGA, amid the advert impact of the COVID-19 pandemic on the ongoing work of the UN.
Mr. President,
75 years ago, the United Nations has been created from the ashes of the Second World War aimed at saving succeeding generations from the scourge of war that brought untold sufferings to our mankind one after another. Ever since its advent, the United Nations has evolved into a main mechanism for preserving international peace and security, which constitutes a significant prerequisite for the promotion of international cooperation and socio-economic development to be thrived. UN Charter has become a significant tool that identified mechanisms and principles for our joint collective efforts to achieve our noble common objectives. To date, 75 years have passed and we can say that under the UN auspices, the international community has made a number of significant achievements. Conflict resolution mechanism through peaceful means has turned into principle and prevailing trend. International laws and treaties have been gradually enhanced and served as a tool to prevent and resolve various issues in areas such as disarmament, racial discrimination, religion and cultural differences, promotion and protection of human rights, and gender equality, to name a few.
More importantly, multilateral cooperation under the flag of the United Nations has synergized collective efforts in responding to and addressing major common challenges that no single country can do alone, such as an issue of climate change, pandemic, terrorism and others. In addition, we have seen joint efforts in tackling challenges under the framework of MDGs, SDGs, Action Plans to help vulnerable countries, in particular least developed countries (LDCs), land-locked developing countries (LLDCs) and small island developing states (SIDs). Those collective efforts have helped a number of millions of people to get out of poverty and hunger and to have access to education, health service and improve gender equality.
Those are some significant achievements of the United Nations. But of course, the regional and international environment in the past 70 years is definitely different from the current setting. Therefore, the United Nations has to be adapted and strengthened if it is to effectively deliver its mandates on maintaining international peace and security as well as promoting development cooperation. Against this backdrop, the United Nations should be reformed to fit the current environment in our joint efforts in addressing the unfolded significant obstacles to peace and development, such as lasting resolution to the Middle East problem, in particular the Palestinian issue and the call for lifting of economic embargo on Cuba and so on. Cooperation for development should be further enhanced and prioritized. Without development, people will remain poor and hungry, as a result peace cannot be sustained, and social problems, such as crimes, drugs, human trafficking and refugees will remain unresolved. This requires the international community to actively address the pressing challenges together.
Mr. President,
As we all know, the world is currently facing serious outbreak of COVID-19 pandemic, which is an immediate and long-term challenge for us to respond and recover from its impact on economic development. Over the past decades, the world has never seen the pandemic on this scale, more than 30 million people infected and nearly 1 million people have died. Besides, it has posed huge impact on socioeconomic development in many countries leading the world economy to recession, many companies went bankrupt and unemployment skyrocketed. Achievements and efforts to eradicate poverty and progress in the implementation of SDGs has been severely impacted. Therefore, the most immediate task for us is to jointly contain the COVID-19 pandemic as well as to implement strict preventive measures. For the Lao PDR, we have adopted very strict preventive measures and achieved quite a good result, with only 23 confirmed infected cases and no fatality. This achievement is partly due to the cooperation and assistance provided by our friendly countries and international organizations. On this note, I would like to take this opportunity to express our high appreciation to our friendly countries and international organizations for such valuable assistance accorded to us.
I am confident that, with the committed joint efforts and with the progress being made on the research and development of vaccine of which some are in the final stage, we will find the vaccine that is effective and safe to prevent COVID-19 soon. However, universal access to the vaccine is another important matter that needs to be considered. Otherwise, we will not be able to respond to the pandemic effectively. In this regard, I would like to take this opportunity to express our heartfelt congratulation to the efforts made by international organizations, in particular the World Health Organization and all countries for the assistance extended to other member states who are facing difficulties, which enables us to control the outbreak of the COVID-19 at a certain level, including the initiative to establish a project to promote and ensure global access to vaccine without discrimination. If we can do so, we then will be able to meet the slogan “leaving no one behind”.
Another important task is the post COVID-19 economic recovery. How are we going to revitalize our world economy and stimulate economic growth. I believe that the international community has to collectively address the issues that are obstacle to the international trade, funding and technology access and build mutual trust for a win-win cooperation, only this then that it will bring benefit and prosperity to the international community. Thus, the international community must enhance a policy of open trade and cooperation, integration and connectivity, as well as addressing the debt issue in order for the world economy to be able to thrive.
Mr. President,
Today, climate change has induced more frequent and severe natural disasters that brought huge impact on development, particularly food security and infrastructure development. Therefore, building society with climate resilience and adaptation is very important. In this connection, it requires that international community provides financial support and technological know-how to the least developed countries in order for them to be able to respond to the natural disaster. On the same note, it also calls for concerted efforts from all countries around the world to consume natural resources in a sustainable manner, employ more alternative energy and follow the commitment under the Paris Agreement on reducing the greenhouse gas emission that contributed to the rising of world temperature.
What is more important now is the fact that we have only 10 years left for the fulfilment of SDGs by 2030 with the slogan “leaving no one behind”. In the past years, although many countries have actively implemented SDGs and many achievements have been made, in particular on poverty reduction, but with the impact of COVID-19, achieving SDGs will be a challenging task. I am of the view that in order to meet our lofty goals, the developed countries including development partners must honor their obligation on ODA to vulnerable countries, such as least developed countries (LDCs), land-locked developing countries (LLDCs) and small island developing states (SIDS). Otherwise, it will be very difficult for those countries to achieve SDGs on their own.
For Lao PDR, we have integrated SDGs and its targets into our 8th 5-year National Socio-economic Development Plan (NSEDP) for 2016-2020 and will continue to further streamline SDGs into our next 9th 5-year Plan. In addition, we have carried out outreach public awareness campaign on SDGs at central and local levels so that all sectors of the society are well aware of its importance and take part in its implementation. Lao PDR plans to present our second Voluntary National Review at the High-Level Political Forum in July 2021 to report and evaluate progress made on the implementation of SDGs. In general, through the implementation of our National Socio-economic Development Plan, as well as the SDGs, Lao PDR has made many significant achievements. The country continues to enjoy political stability, social order and continued economic growth, which has significantly contributed to the poverty reduction and improving living standard of all multi-ethnic people. We have been able to reduce poverty rate from 46 per cent in 1992 to around 18 per cent to date. Nonetheless, due to the impact of natural disasters and COVID-19 pandemic, the economic growth is expected to go down in 2020, but may not be negative. In our upcoming 9th Five-year National Socio-economic Development Plan for 2021- 2025, Lao PDR will continue to develop our economy in line with sustainable and green growth strategy, integrate SDGs into our NSEDP, as well as to build a strong foundation and necessary condition for the country to graduate from the LDC status in the future.
In the regional cooperation context, the Lao PDR continues to support commitment and efforts of ASEAN in the promotion of peace, stability and security of the region. We also embrace our efforts for regional and sub-regional economic integration through ASEAN cooperation framework, ASEAN dialogue partnership and cooperation with other countries, including the ASEAN-UN cooperation framework aimed at achieving ASEAN Vision 2025 and other priorities. We also support ASEAN in the collaboration with WHO and countries in response to the COVID-19 pandemic and seeking solution to economic recovery from the pandemic.
Mr. President,
In conclusion, I have a strong confidence that multilateral cooperation, conflict resolution by peaceful means and cooperation for development under the UN Charter remain a relevant mechanism in our efforts to synergizing and unifying us for maintaining international peace and security and our concerted efforts in addressing our common challenges lying ahead. Lessons from history remind us that unilateralism and the use of force to solve the problems always led to war and ushered in unwanted disaster to our mankind. In this respect, we have to try to avoid any emerging elements causing disunity so we can prevent disaster from ever occurring again to our humanity.
Lao PDR has put great efforts in its national development, as well as efforts to eradicating poverty and lifting the country out of LDC status and we found that cooperation under the UN auspices is very important in assisting developing countries in this regard. We stand ready to fulfil our obligations and actively contribute in such cooperation mechanism.
In this spirit, Lao PDR decided to present our candidature for membership of the ECOSOC for the term 2023-2025. It is my hope that as the Lao PDR seeks a membership in this important UN body for the first time, we would highly appreciate the valuable support from all member states. I promise that, if elected, Lao PDR will actively contribute to the work of the Council.
Thank you.